  4:21-cv-03067-RGK-PRSE Doc # 12 Filed: 07/27/21 Page 1 of 1 - Page ID # 68




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JUSTIN GARDNER,

                   Petitioner,                             4:21CV3067

      vs.
                                                             ORDER
TAGGART BOYD,

                   Respondent.


     This matter is before the court on Respondent’s Motion to Substitute
Respondent. (Filing 11.) Upon careful consideration,

       IT IS ORDERED that Respondent’s Motion to Substitute Respondent (filing
11) is granted. The clerk’s office is directed to update the court’s records to reflect
that Scott R. Frakes is the sole proper respondent in this action.

      Dated this 27th day of July, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
